Citation Nr: 0103394	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  96-48 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an increased rating evaluation for post-
traumatic stress disorder, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased (compensable) rating for 
otitis media with hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from February 1969 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to the benefits sought on 
appeal.

A preliminary review of the record reflects that the 
appellant filed an appeal of the initial rating action dated 
in September 1996, which in part awarded service connection 
for status post left inguinal hernia repair, and assigned a 
noncompensable rating for this disability and denied service 
connection for post traumatic stress disorder.  

In an October 1997 rating decision, the RO granted an 
increased evaluation to 10 percent for the service-connected 
disability and granted service connection for post-traumatic 
stress disorder, rated as 30 percent disabling.  

In March 1998 the appellant advised the RO of his 
satisfaction with the assigned rating evaluations these 
disabilities.  See 38 C.F.R. § 20.204 (2000).  A claim for an 
increased rating for post-traumatic stress disorder was 
subsequently reopened.  The Board further notes that the 
issues of entitlement to service connection for a right knee 
disability, and an increased rating for otitis media with 
hearing loss are the subject of the remand portion of this 
decision.


FINDINGS OF FACT

1.  With respect to the claim for a higher rating evaluation 
for post-traumatic stress disorder, all available, relevant 
evidence necessary for an equitable disposition of the 
appellant's appeal has been obtained.

2.  The post-traumatic stress disorder is manifested by 
depression, intrusive thoughts, nightmares, anxiety, 
flashbacks, anger, difficulty sleeping, isolation, and 
occasional suicidal ideation without intent.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for post-traumatic 
stress disorder (PTSD) have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 9411 
(2000); 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant underwent a VA psychiatric examination in 
August 1997. The diagnosis was PTSD, severe.  A Global 
Assessment of Functioning (GAF) score of 65 was indicated.  
In an October 1997 rating decision, granted service 
connection for PTSD, and evaluated this disability as 30 
percent disabling.  

During VA examination in January 1999, the appellant 
presented with subjective complaints of daily intrusive 
thoughts and memories.  He reported difficulty sleeping, with 
almost nightly combat-related nightmares which usually 
awakened the appellant and resulted in anxiety and sweating.  
The appellant reported that he slept on average six hours 
nightly, and rarely felt rested.  The appellant indicated 
that he had a short temper, and that he would walk away from 
a conflict to prevent the situation from escalating.  He 
reported that he becomes anxious and distressed whenever 
confronted with television programs with combat themes or 
other reminders of war.  He reported that he was anxious 
around others, and tended to isolate himself at home.  He 
avoided social gatherings or activities, which exposed him to 
other people.  It was noted that the appellant was somewhat 
hypervigilant.  

The examiner noted that the appellant was employed as a mail 
carrier.  In this context, the appellant indicated that he 
was unable to tolerate being indoors around other people.  It 
was noted that the appellant was not presently taking any 
psychoactive medications.  The appellant reported that he 
smoked cigarettes, and consumed occasional beer or wine.  He 
reported no prior psychiatric treatment.  It was noted that 
the appellant had been married since 1971.  He described his 
wife as being very supportive and understanding of his 
symptoms.  

On mental status evaluation, the examiner indicated that the 
appellant's grooming and hygiene were within normal limits.  
His affect was anxious, but responsive and appropriate to 
thought content.  His thoughts were appropriate in form, 
content, and progression.  The appellant was evaluated as 
oriented to time, person, and place.  His attention, 
concentration, short and long term memory were not impaired.  
The appellant denied any crying spells.  He admitted to 
occasional suicidal ideation when anxious.  He denied any 
suicidal intent.  The appellant reported no disturbance of 
appetite or sexual functioning.  He denied disturbances of 
reality contact.  The diagnostic impression was PTSD.  

In the assessment, the examiner indicated that the appellant 
continued to exhibit symptoms of PTSD, "which have thus far 
been more evident in social impairment and subjective 
distress."  The examiner indicated that the appellant's 
supportive wife, and permissive work environment which 
afforded the opportunity to work alone and out of doors, have 
enabled him to maintain his employment.  It was noted that 
any job advancement would require indoor work, which the 
appellant was unable to tolerate.  In this regard, the 
examiner indicated that the appellant's PTSD symptoms had 
impaired his employment.  A Global Assessment of Functioning 
(GAF) score of 48 was indicated.

During an August 2000 video conference hearing, the appellant 
provided testimonial evidence concerning the severity of his 
PTSD symptoms.  He described symptoms, to include startled 
response, nightmares accompanied by episodes of knocking over 
furniture while asleep, aggravation, and night sweats.  He 
reported thoughts of suicide without attempt.  He stated that 
he has a short temper, and snaps at his wife.  He also argues 
with his adult sons.  The appellant reported that he does not 
socialize individually or as a married couple.  The appellant 
reported that he was employed with the Postal Service for 26 
years.  He stated that his psychiatric symptoms are now 
affecting his job performance.  In this context, the 
appellant recounted that he had been assigned to another job 
assignment recently, but was unable to perform and was 
returned to his previous position.  He indicated that he was 
later reassigned to another position, but was again unable to 
perform.  He was reportedly told that his work performance 
was not satisfactory, and that he should secure another line 
of work.  He indicated that he was involved in an argument 
with the PostMaster concerning this matter.  

The appellant stated that he has no involvement with his 
coworkers outside of work related matters.  He indicated that 
he was not presently under treatment or taking medication for 
his condition.  He explained that he was previously asked 
whether he wanted to start a regimen of medication, but 
declined.  The appellant indicated he planned to meet with 
his physician to initiate a course of medication and 
therapeutic counseling, because of the severity of his 
symptoms.  The appellant reported that although he had not 
missed any time from work due to his PTSD symptoms, he was 
adversely affected by his symptoms on several days.  He 
stated that he spends most of his time at home watching 
television.  He reported occasional trips to the homes of his 
wife's relatives who reside in that area.  He occasionally 
talks with his brother by telephone.

The appellant's wife testified that she and the appellant had 
been together since grammar school.  She recalled that the 
appellant's behavior had changed following his return from 
service.  She recounted an episode during which the appellant 
reacted to a fireworks display by falling to the ground and 
curling into a ball.  She reported that she encourages the 
appellant to go to work, complete his tasks, and return home.  
She noted that the appellant will call her two to three times 
during the work day.  It was her belief that the appellant's 
symptoms had undergone a recent increase in severity. 


Analysis

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2000).

The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions of and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2000).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO has assigned a 30 percent rating for PTSD in 
accordance with the criteria set forth in the Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411. 

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

To summarize, the lay testimony and statements are deemed 
competent with regard to the description of the symptoms of 
his PTSD.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence of record in conjunction with the pertinent 
rating criteria previously set forth.

In this regard, the recent VA psychiatric examination 
demonstrates that the appellant's psychiatric disability is 
manifested by symptoms of depression, intrusive thoughts and 
nightmares of Vietnam, anxiety, flashbacks, anger, and 
difficulty sleeping.  He was isolated and avoided other 
people.  Additionally he had occasional suicidal ideation but 
without intent.  Furthermore, the examiner indicated that 
symptoms of the PTSD resulted in industrial impairment.  
Also, his GAF score is indicative of serious symptoms.  After 
reviewing the evidence it is the judgment of the Board that 
the degree of disability resulting from the PTSD satisfies, 
the criteria for 50 percent.

However, this same evidence does not demonstrate that a 
rating in excess of 50 percent is warranted.  The recent VA 
examination showed normal speech, grooming, and hygiene.  
Additionally, there was no impairment in here orientation, 
memory, or concentration.  Furthermore, the veteran has been 
gainfully employed for 26 years with the Post Office.  The 
Board finds that the criteria for a 70 percent have not been 
satisfied.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The RO has not reviewed this claim in conjunction 
with the new legislation.  However, the record shows that a 
current VA examination has been performed and the appellant 
has been informed of the criteria necessary for the increased 
evaluation.  The Board is satisfied that the requirements set 
forth in the new legislation have been satisfied and the 
veteran has not been prejudiced by this decision.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to an increased rating of 50 percent for PTSD is 
granted, subject to the law and regulations governing the 
award of monetary benefits.  


REMAND

As previously indicated, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

During the appellant's videoconference hearing in August 2000 
before the undersigned, he testified that he had been 
recently treated for his otitis.  He further indicated that 
his hearing had deteriorated since the most recent VA 
examination in May 1998.  He also stated that he injured his 
right knee when he sustained the shell fragment wound to his 
left arm when his armor personnel carried struck a mine. He 
indicated that he was medivaced.  He reported that he 
received treatment at private and VA facilities for his right 
knee shortly after he release from active duty.

The evidence shows that the original claim folder has been 
misplaced and the current folder is a rebuilt folder.  Of 
record are copies of the service medical records, which 
appear to be incomplete.  The Board is of the opinion that 
another attempt should be made to obtain any additional 
service medical records.

The Board notes that the regulations governing the evaluation 
of diseases of the ear and other sense organs were amended, 
effective June 10, 1999, during the pendency of the veteran's 
claim.  The appellant is entitled to evaluation of his 
disabilities under either the previously existing regulations 
or the newly amended regulations, whichever is determined to 
be more favorable in her individual case.  Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991). The VA General Counsel 
has recently held in VA O.G.C. Prec 3-2000, that the Board 
should apply only the prior version of the regulation to rate 
the veteran's disability for any period preceding the 
effective date of the amendment.  After determining whether 
one version of the regulations is more favorable to the 
veteran in each case, the more favorable criteria will be 
applied in rating the disability during the period at issue, 
consistent with the above direction regarding the effective 
date of the amendment. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the appropriate 
release of information forms in order to 
obtain copies of all VA and private medical 
records pertaining to treatment for his right 
knee disorder since service, to include the 
records from Dr. Wilner in Carney, New Jersey 
and the VA medical facility in East Orange, 
New Jersey and the records for recent 
treatment for his ear infections and hearing 
loss.   The Ro should also ask the appellant 
the date, name and location of the medical 
facility in which he received treatment for 
his left arm wound. 

2.  The RO should request the National 
Personnel Records Center (NPRC) to conduct a 
search for any additional service medical 
records, to include the medical records 
associated with the treatment of the shell 
fragment wound to the left arm. 

3.  The appellant should be scheduled for a 
VA examination by a specialist in ear 
disorders in order to determine the nature 
and severity of his hearing loss and otitis.  
In addition to an audiological evaluation, 
any other testing deemed necessary should be 
performed.  The examiner should be provided 
with the claims folder and a copy of this 
Remand in conjunction with the examination. I

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Thereafter, the RO should readjudicate 
the issues in appellate status, to include 
consideration of revised rating criteria, and 
38 U.S.C.A. § 1154(b) as it relates to the 
right knee disability. 

If the benefits sought on appeal remain denied, the 
appellant and his representative should be provided with a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claims for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review. The purpose of this REMAND is to 
obtain additional evidence and ensure that the appellant is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required by 
the appellant until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 



